Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 101, the one piece structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an opening upstream from inlets of the plurality of channel with the inlet disposed upstream from an upstream axial terminal end of the outer wall portion (claim 7, 16, 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Objections
Claim 7, line 2 objected to because of the following informalities:  “from inlets of the plurality of channels” should be - -from the inlets of the plurality of channels- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 2; claim 16, line 2; claim 18, line 11-12 recites “an opening upstream from the inlets of the plurality of channels” which renders the claim indefinite because in Figure 12 of the instant application, this opening is the inlet to the plurality of channel, so that it is 
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 8-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan (US 20110247341 as referenced in OA dated 9/11/2020) in view of Tuthill (US 20090120096).
Regarding claim 1, McMahan discloses a system (Figure 1, 10), comprising: 
a combustor liner (Figure 3, 34 and 54) disposed about a combustion chamber (Figure 2, 38) of a combustor (Figure 1, 14) of a gas turbine system (Figure 1, 12, 14, 16 form a gas turbine system), wherein the combustor liner comprises: 
an inner wall portion (Figure 3, 34) exposed to the combustion chamber; 
an outer wall portion (Figure 3, 54) disposed about the inner wall portion; and 
a plurality of channels (Figure 5, 56) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct a coolant flow (Figure 5, 84) along the combustor liner to convectively cool the combustor liner between an inlet (Figure 5, 68) and an outlet (The outlet of Figure 4, 56) of the respective channel of the plurality of channels, the inner and outer wall portions define the plurality of channels between the inlet and the outlet of each channel of the plurality of channels, each (The cross-sectional area of the width and depth.  Paragraph 0040 and 0041) that progressively changes along a length (Figure 4, 98) of each channel of the plurality of channels (Paragraph 0040 and 0041).
McMahan does not disclose the inlet of each channel of the plurality of channels is disposed at an axial position at or upstream from an upstream axial terminal end of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end.
However, Tuthill teaches a system (Figure 3, 300), comprising: 
a combustor liner (Figure 3, 302 and 308) disposed about a combustion chamber (The combustion chamber formed by the liners, Paragraph 0016) of a combustor (The combustor of Figure 1, 104) of a gas turbine system  (Figure 1, 100), wherein the combustor liner comprises: 
an inner wall portion (Figure 3, 307.  Paragraph 0021) exposed to the combustion chamber; 
an outer wall portion (Figure 3, 308) disposed about the inner wall portion; and 
a plurality of channels (Figure 3, 322 and 320) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct a coolant flow (Paragraph 0022) along the combustor liner to convectively cool the combustor liner between an inlet  (Figure 3, 322) and an outlet (The outlet on Figure 3, 309) of the respective channel of the plurality of channels, the inner and outer wall portions define the plurality of channels between the inlet and the outlet of each channel of the plurality of channels, each channel of the plurality of channels includes a cross-sectional area (The cross sectional area of Figure 3, 322 and 320) that progressively changes along a length of each channel of the plurality of channels (The cross section of Figure 3, 320 progressively changes along a length of each channel), the inlet of each channel of the plurality of channels is disposed at an axial position at or upstream (The inlet is upstream from an upstream axial terminal end) (The left end of Figure 3, 308) of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan wherein the inlet of each channel of the plurality of channels is disposed at an axial position at or upstream from an upstream axial terminal end of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end as taught by and suggested by Tuthill in order to provide adequate support for the outer wall portion while enabling cooling air to flow underneath the outer wall portion (Paragraph 0022, The modification uses the slots as the inlets for the plurality of channels as opposed to holes).
Regarding claim 3, McMahan in view of Tuthill teach the invention as claimed.
McMahan further discloses wherein the outer wall portion comprises a covering (Figure 3, 54 is a covering) coupled to the inner wall portion.
Regarding claim 5, McMahan in view of Tuthill teach the invention as claimed.
McMahan further discloses wherein at least one channel of the plurality of channels is recessed into an outer surface of the inner wall portion (Figure 4 shows 56 being recessed into an outer surface of the inner wall portion).
McMahan does not disclose wherein at least one channel of the plurality of channels extends axially upstream from the upstream axial terminal end of the outer wall portion to define the inlet of the at least one channel.
However, Tuthill teaches wherein the outer wall portion comprises a covering (Figure 3, 308 is a covering coupled to the inner wall portion; wherein at least one channel of the plurality of channels is recessed into an outer surface of the inner wall portion (Paragraph 0022) and extends axially upstream from the upstream axial terminal end of the outer wall portion to define the inlet of the at least one channel.
(Paragraph 0022, This is the same modification as claim 1).
Regarding claim 8, McMahan in view of Tuthill teach the invention as claimed.
McMahan further discloses an aft end portion (Figure 3, 52) of the combustor liner having the inner and outer wall portions and the plurality of channels.
Regarding claim 9, McMahan in view of Tuthill teach the invention as claimed.
McMahan further discloses wherein each channel of the plurality of channels is a microchannel (Under broadest reasonable interpretation, micro means “very small” per Merriam Webster.  Paragraph 0040 and 0041 state the width can be less than 0.25 inches and the depth can be less than 0.05 inches, so that these channels are very small).
Regarding claim 10, McMahan in view of Tuthill teach the invention as claimed.
McMahan further discloses wherein the cross-sectional area of each channel of the plurality of channels decreases along the length from the inlet to the outlet of each channel of the plurality of channels (The tapering described in Paragraph 0040 and 0041).
Regarding claim 11, McMahan in view of Tuthill teach the invention as claimed.
McMahan further discloses wherein the gas turbine system has a turbine (Figure 1, 16) and the combustor with the combustor liner.
Regarding claim 12, McMahan discloses a system (Figure 1, 10), comprising: 
a combustor liner (Figure 3, 34 and 54) disposed about a combustion chamber (Figure 2, 38) of a combustor (Figure 1, 14) of a gas turbine system (Figure 1, 12, 14, 16 form a gas turbine system), wherein the combustor liner comprises: 
(Figure 3, 34) exposed to the combustion chamber; 
an outer wall portion (Figure 3, 54) disposed about the inner wall portion; and 
a plurality of channels (Figure 5, 56) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct a coolant flow (Figure 5, 84) along the combustor liner to convectively cool the combustor liner between an inlet (Figure 5, 68) and an outlet (The outlet of Figure 4, 56) of the respective channel of the plurality of channels, the inner and outer wall portions define the plurality of channels between the inlet and the outlet of each channel of the plurality of channels, each channel of the plurality of channels is a microchannel (Under broadest reasonable interpretation, micro means “very small” per Merriam Webster.  Paragraph 0040 and 0041 state the width can be less than 0.25 inches and the depth can be less than 0.05 inches, so that these channels are very small).
McMahan does not disclose the inlet of each channel of the plurality of channels is disposed at an axial position at or upstream from an upstream axial terminal end of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end.
However, Tuthill teaches a system (Figure 3, 300), comprising: 
a combustor liner (Figure 3, 302 and 308) disposed about a combustion chamber (The combustion chamber formed by the liners, Paragraph 0016) of a combustor (The combustor of Figure 1, 104) of a gas turbine system  (Figure 1, 100), wherein the combustor liner comprises: 
an inner wall portion (Figure 3, 307.  Paragraph 0021) exposed to the combustion chamber; 
an outer wall portion (Figure 3, 308) disposed about the inner wall portion; and 
a plurality of channels (Figure 3, 322 and 320) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured  (Paragraph 0022) along the combustor liner to convectively cool the combustor liner between an inlet (Figure 3, 322) and an outlet (The outlet on Figure 3, 309) of the respective channel of the plurality of channels, the inner and outer wall portions define the plurality of channels between the inlet and the outlet of each channel of the plurality of channels, the inlet of each channel of the plurality of channels is disposed at an axial position at or upstream (The inlet is upstream from an upstream axial terminal end) from an upstream axial terminal end (The left end of Figure 3, 308) of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan wherein the inlet of each channel of the plurality of channels is disposed at an axial position at or upstream from an upstream axial terminal end of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end as taught by and suggested by Tuthill in order to provide adequate support for the outer wall portion while enabling cooling air to flow underneath the outer wall portion (Paragraph 0022, The modification uses the slots as the inlets for the plurality of channels as opposed to holes).
Regarding claim 13, McMahan in view of Tuthill teach the invention as claimed.
McMahan further discloses wherein a cross-sectional area (The cross-sectional area of the width and depth.  Paragraph 0040 and 0041) of each channel of the plurality of channels varies along a length (Figure 4, 98) of each channel of the plurality of channels (Paragraph 0040 and 0041).
Regarding claim 14, McMahan in view of Tuthill teach the invention as claimed.
McMahan further discloses wherein the cross-sectional area of each channel of the plurality of channels decreases along the length from the inlet to the outlet of each channel of the plurality of channels (The tapering described in Paragraph 0040 and 0041).
Regarding claim 17, McMahan in view of Tuthill teach the invention as claimed.
(Figure 3, 54 is a covering) coupled to the inner wall portion along at least half a length of the covering (Figure 3 shows 52 being coupled to at least half the length of 54).  The claim phrases “bonded” and “pre-sintered preform (PSP)” are being treated as a product-by-process limitation; that is made from brazing and sintering, respectively.  As set forth in MPEP 2113, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejected may be made and the burden is shifted to applicant to show an unobvious different.  MPEP 2113.

Claim 2, 4, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan in view of Tuthill as applied to claim 1, 12 above, and further in view of Lacy et al (US 20140237784 as referenced in OA dated 9/11/2020).
Regarding claim 2, McMahan in view of Tuthill teaches the invention as claimed.
McMahan in view of Tuthill does not disclose wherein the inner and outer wall portions are integral portions of a one-piece structure.
However, Lacy teaches a system (Figure 1, 10), comprising:
a plurality of channels (Figure 3, 40) between inner and outer wall portions (Figure 3, 34 and 42, respectively), wherein each channel of the plurality of channels is configured to direct a coolant (Paragraph 0003) along a component (Figure 3, 32) to convectively cool the component (Paragraph 0003), and each channel of the plurality of channels includes a cross-sectional area that changes along a length of each channel of the plurality of channels (The variation of the width and length along the length in Paragraph 0020);
wherein the inner and outer wall portions are integral portions of a one-piece structure (Paragraph 0021 to 0023.  Forming 42 as a pre-sintered preform and bonding 42 to 34 through furnace brazing makes the inner and outer wall portions integral portions of a one-piece structure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan in view of Tuthill wherein the inner and outer wall portions are integral portions of a one-piece structure as taught by and suggested by Lacy in order to form a curved microchannel cooled component efficiently (Paragraph 0025, The modification uses the method to form the cooling channels of Lacy to McMahan).
Regarding claim 4, McMahan in view of Tuthill discloses the invention as claimed.
McMahan in view of Tuthill does not disclose wherein the covering is bonded to the inner wall portion along an entire length of the covering.
However, Lacy teaches a system (Figure 1, 10), comprising:
a plurality of channels (Figure 3, 40) between inner and outer wall portions (Figure 3, 34 and 42, respectively), wherein each channel of the plurality of channels is configured to direct a coolant (Paragraph 0003) along a component (Figure 3, 32) to convectively cool the component (Paragraph 0003), and each channel of the plurality of channels includes a cross-sectional area that changes along a length of each channel of the plurality of channels (The variation of the width and length along the length in Paragraph 0020)
wherein the outer wall portion comprises a covering (Figure 3, 42 is a covering) coupled to the inner wall portion,
wherein the covering is bonded to the inner wall portion along an entire length of the covering (Paragraph 0021 to 0023.  Forming 42 as a pre-sintered preform and bonding 42 to 34 through furnace brazing while 42 is flush with 36 bonds 34 along an entire length of 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan in view of Tuthill wherein the covering is bonded to the inner wall portion along an entire length of the covering as taught by and (Paragraph 0025, The modification uses the method to form the cooling channels of Lacy to McMahan).
Regarding claim 15, McMahan in view of Tuthill discloses the invention as claimed.
McMahan further discloses a cross-sectional area (The cross-sectional area of the width and depth.  Paragraph 0040 and 0041) of the microchannel.
McMahan in view of Tuthill does not disclose wherein the cross-sectional area is less than or equal to approximately 6.45 square millimeters.
However, Lacy teaches a system (Figure 1, 10), comprising:
a plurality of channels (Figure 3, 40) between inner and outer wall portions (Figure 3, 34 and 42, respectively), wherein each channel of the plurality of channels is configured to direct a coolant (Paragraph 0003) along a component (Figure 3, 32) to convectively cool the component (Paragraph 0003), and each channel of the plurality of channels is a microchannel (Paragraph 0020)
wherein a cross-sectional area of the microchannel is less than or equal to approximately 6.45 square millimeters (Paragraph 0020.  The width and depth being between 150 µm and 1.5 mm has a cross-sectional area less than 6.45 square millimeters).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan in view of Tuthill wherein the cross-sectional area is less than or equal to approximately 6.45 square millimeters as taught by and suggested by Lacy in order to provide additional or increased cooling to meet service life and to effectively perform intended functionality (Paragraph 0018 and 0019, The modification uses the dimensions of the cooling channels of Lacy to McMahan).
Regarding claim 17 (Please note that this is a second interpretation of claim 17 where the product-by-process limitations are given patentable weight), McMahan in view of Tuthill discloses the invention as claimed.
McMahan further discloses the outer wall portion comprises a covering (Figure 3, 54 is a covering) coupled to the inner wall portion along at least half a length of the covering (Figure 1 shows 52 being coupled to at least half the length of 54).
McMahan in view of Tuthill does not disclose the covering bonded to the inner wall portion along at least half a length of the covering, and the covering comprises a pre-sintered preform (PSP).
However, Lacy teaches a system (Figure 1, 10), comprising:
a plurality of channels (Figure 3, 40) between inner and outer wall portions (Figure 3, 34 and 42, respectively), wherein each channel of the plurality of channels is configured to direct a coolant (Paragraph 0003) along a component (Figure 3, 32) to convectively cool the component (Paragraph 0003), and each channel of the plurality of channels is a microchannel (Paragraph 0020).
wherein the outer wall portion comprises a covering (Figure 3, 42 is a covering)  bonded to the inner wall portion along at least half a length of the covering, and the covering comprises a pre-sintered preform (PSP) (Paragraph 0021 to 0023.  Forming 42 as a pre-sintered preform and bonding 42 to 34 through furnace brazing while 42 is flush with 36 bonds 34 along an entire length of 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan in view of Tuthill wherein the covering bonded to the inner wall portion along at least half a length of the covering, and the covering comprises a pre-sintered preform (PSP) as taught by and suggested by Lacy in order to form a curved microchannel cooled component efficiently (Paragraph 0025, The modification uses the method to form the cooling channels of Lacy to McMahan).
1, 3, 6, 7, 12, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan in view of Sutcu (US 6334310).

    PNG
    media_image1.png
    443
    781
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    768
    media_image2.png
    Greyscale


Annotated Figure 3 and 5 of McMahan (US 20110247341)

Regarding claim 1, McMahan discloses a system (Figure 1, 10), comprising: 
a combustor liner (Figure 3, 34 and 54) disposed about a combustion chamber (Figure 2, 38) of a combustor (Figure 1, 14) of a gas turbine system (Figure 1, 12, 14, 16 form a gas turbine system), wherein the combustor liner comprises: 
an inner wall portion (Figure 3, 34) exposed to the combustion chamber; 
an outer wall portion (Figure 3, 54) disposed about the inner wall portion; and 
a plurality of channels (Figure 5, 56) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct a coolant flow (Figure 5, 84) along the combustor liner to convectively cool the combustor liner between an inlet (Figure 5, 68) and an outlet (The outlet of Figure 4, 56) of the respective channel of the plurality of channels, the inner and outer wall portions define the plurality of channels between the inlet and the outlet of each channel of the plurality of channels, each channel of the plurality of channels includes a cross-sectional area (The cross-sectional area of the width and depth.  Paragraph 0040 and 0041) that progressively changes along a length (Figure 4, 98) of each channel of the plurality of channels (Paragraph 0040 and 0041).
McMahan does not disclose the inlet of each channel of the plurality of channels is disposed at an axial position at or upstream from an upstream axial terminal end of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end.
However, Sutcu teaches a system (Figure 3), comprising: 
a combustor liner (Figure 3, 110 and 112) disposed about a combustion chamber (The combustion chamber formed by the liner, Column 1, line 7-11 describes the liner as a combustion liner) of a combustor (The combustor of Column 1, line 7-10) of a gas turbine system (The gas turbine which utilizes the combustor of Column 1, line 7-10), wherein the combustor liner comprises: 
an inner wall portion (Figure 3, 110) exposed to the combustion chamber; 
(Figure 3, 112, 120) disposed about the inner wall portion; and 
a plurality of channels (Figure 2 and 3, 118, 124, 125) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct a coolant flow (Column 3, line 1-8) along the combustor liner to convectively cool the combustor liner between an inlet (Figure 3, 125) and an outlet (The outlet of Figure 2, 118) of the respective channel of the plurality of channels, the inner and outer wall portions define the plurality of channels between the inlet and the outlet of each channel of the plurality of channels, each channel of the plurality of channels includes a cross-sectional area (The cross sectional area of Figure 3, 118), the inlet of each channel of the plurality of channels is disposed at an axial position at (Figure 3, 125 is at an upstream axial terminal end) or upstream from an upstream axial terminal (Figure 2, 120) of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan wherein the inlet of each channel of the plurality of channels is disposed at an axial position at or upstream from an upstream axial terminal end of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end as taught by and suggested by Sutcu in order to secure the outer wall portion to the inner wall portion (Column 2, line 14-15, The modification adds a weld to the inner and outer wall portions) and increase the flexibility of the weld connection (Column 4, line 20-22, The modification adds slots to some of the inlets).
Regarding claim 3, McMahan in view of Sutcu teaches the invention as claimed.
McMahan further discloses wherein the outer wall portion comprises a covering (Figure 3, 54 is a covering) coupled to the inner wall portion.
Regarding claim 6, McMahan in view of Sutcu teaches the invention as claimed.

However, Sutcu teaches wherein at least one channel (Figure 3, 125) of the plurality of channels is recessed into an inner surface (The inner surface of Figure 3, 112) of the outer wall portion, and the inlet of the at least one channel extends axially through the upstream axial terminal end of the outer wall portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan wherein at least one channel of the plurality of channels is recessed into an inner surface of the outer wall portion, and the inlet of the at least one channel extends axially through the upstream axial terminal end of the outer wall portion as taught by and suggested by Sutcu in order to secure the outer wall portion to the inner wall portion (Column 2, line 14-15) and increase the flexibility of the weld connection (Column 4, line 20-22, These are the same modifications as claim 1).
Regarding claim 7, McMahan in view of Sutcu teaches the invention as claimed.
McMahan further discloses an inlet guide having a ramp (Annotated Figure 3, labeled ramp) and an opening (Like the instant application, the opening is the opening between the ramp and outer wall portion. See Annotated Figure 5, labeled opening), wherein the opening extends circumferentially about the ramp and the combustor liner, and the combustor liner excludes impingement openings along the ramp and the opening (Figure 3 does not show impingement openings along the ramp and the opening).
McMahan does not disclose the opening upstream from the inlets of the plurality of channels.
However, Sutcu teaches the inlet of each channel of the plurality of channels is disposed at the axial position at the upstream axial terminal of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end.
(Column 2, line 14-15) and increase the flexibility of the weld connection (Column 4, line 20-22, These are the same modifications as claim 1).
It is herein asserted that the combined invention of McMahan in view of Sutcu has the opening upstream from the inlets of the plurality of channels (In the combined invention of McMahan in view of Sutcu, the opening is upstream of the weld and slot of Sutcu because the cooling air travels through the opening, and then through the slot of Sutcu. See Annotated Figure 5 of McMahan.).  
Regarding claim 12, McMahan discloses a system (Figure 1, 10), comprising: 
a combustor liner (Figure 3, 34 and 54) disposed about a combustion chamber (Figure 2, 38) of a combustor (Figure 1, 14) of a gas turbine system (Figure 1, 12, 14, 16 form a gas turbine system), wherein the combustor liner comprises: 
an inner wall portion (Figure 3, 34) exposed to the combustion chamber; 
an outer wall portion (Figure 3, 54) disposed about the inner wall portion; and 
a plurality of channels (Figure 5, 56) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct a coolant flow (Figure 5, 84) along the combustor liner to convectively cool the combustor liner between an inlet (Figure 5, 68) and an outlet (The outlet of Figure 4, 56) of the respective channel of the plurality of channels, the inner and outer wall portions define the plurality of channels between the inlet and the outlet of each channel of the plurality of channels, each channel of the plurality of channels is a microchannel (Under broadest reasonable interpretation, micro means “very small” per Merriam Webster.  Paragraph 0040 and 0041 state the width can be less than 0.25 inches and the depth can be less than 0.05 inches, so that these channels are very small).
McMahan does not disclose the inlet of each channel of the plurality of channels is disposed at an axial position at or upstream from an upstream axial terminal end of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end.
However, Sutcu teaches a system (Figure 3), comprising: 
a combustor liner (Figure 3, 110 and 112) disposed about a combustion chamber (The combustion chamber formed by the liner, Column 1, line 7-11 describes the liner as a combustion liner) of a combustor (The combustor of Column 1, line 7-10) of a gas turbine system (The gas turbine which utilizes the combustor of Column 1, line 7-10), wherein the combustor liner comprises: 
an inner wall portion (Figure 3, 110) exposed to the combustion chamber; 
an outer wall portion (Figure 3, 112, 120) disposed about the inner wall portion; and 
a plurality of channels (Figure 2 and 3, 118, 124, 125) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct a coolant flow (Column 3, line 1-8) along the combustor liner to convectively cool the combustor liner between an inlet  (Figure 3, 125) and an outlet (The outlet of Figure 2, 118) of the respective channel of the plurality of channels, the inner and outer wall portions define the plurality of channels between the inlet and the outlet of each channel of the plurality of channels, the inlet of each channel of the plurality of channels is disposed at an axial position at (Figure 3, 125 is at an upstream axial terminal end) or upstream from an upstream axial terminal (Figure 2, 120) of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan wherein the inlet of each channel of the (Column 2, line 14-15, The modification adds a weld to the inner and outer wall portions) and increase the flexibility of the weld connection (Column 4, line 20-22, The modification adds slots to some of the inlets).
Regarding claim 16, McMahan in view of Sutcu teaches the invention as claimed.
McMahan further discloses an inlet guide having a ramp (Annotated Figure 3, labeled ramp) and an opening (Like the instant application, the opening is the opening between the ramp and outer wall portion. See Annotated Figure 5, labeled opening), wherein the opening extends circumferentially about the ramp and the combustor liner, and the combustor liner excludes impingement openings along the ramp and the opening (Figure 3 does not show impingement openings along the ramp and the opening).
McMahan does not disclose the opening upstream from the inlets of the plurality of channels.
However, Sutcu teaches the inlet of each channel of the plurality of channels is disposed at the axial position at the upstream axial terminal of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan wherein the inlet of each channel of the plurality of channels is disposed at the axial position at the upstream axial terminal end of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end as taught by and suggested by Sutcu in order to secure the outer wall portion to the inner wall portion (Column 2, line 14-15) and increase the flexibility of the weld connection (Column 4, line 20-22, These are the same modifications as claim 12).
(In the combined invention of McMahan in view of Sutcu, the opening is upstream of the weld and slot of Sutcu because the cooling air travels through the opening, and then through the slot of Sutcu. See Annotated Figure 5 of McMahan.).  
Regarding claim 18, McMahan discloses a system (Figure 1, 10), comprising: 
a combustor liner (Figure 3, 34 and 54) disposed about a combustion chamber (Figure 2, 38) of a combustor (Figure 1, 14) of a gas turbine system (Figure 1, 12, 14, 16 form a gas turbine system), wherein the combustor liner comprises: 
an inner wall portion (Figure 3, 34) exposed to the combustion chamber; 
an outer wall portion (Figure 3, 54) disposed about the inner wall portion; 
a plurality of channels (Figure 5, 56) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct a coolant flow (Figure 5, 84) along the combustor liner to convectively cool the combustor liner, and the inner and outer wall portions define the plurality of channels between respective inlets (Figure 5, 68) and outlets (The outlet of Figure 4, 56) of the plurality of channels; and an inlet guide having a ramp (Annotated Figure 3, labeled ramp) and an opening (Like the instant application, the opening is the opening between the ramp and outer wall portion. See Annotated Figure 5, labeled opening), wherein the ramp and the opening extend circumferentially about the combustor liner.
McMahan does not disclose the opening upstream from the inlets of the plurality of channels and the inlets of the plurality of channels are disposed at an axial position at or upstream from an upstream axial terminal end of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end.
However, Sutcu teaches a system (Figure 3), comprising: 
(Figure 3, 110 and 112) disposed about a combustion chamber (The combustion chamber formed by the liner, Column 1, line 7-11 describes the liner as a combustion liner) of a combustor (The combustor of Column 1, line 7-10) of a gas turbine system (The gas turbine which utilizes the combustor of Column 1, line 7-10), wherein the combustor liner comprises: 
an inner wall portion  (Figure 3, 110) exposed to the combustion chamber; 
an outer wall portion (Figure 3, 112, 120) disposed about the inner wall portion; 
a plurality of channels (Figure 2 and 3, 118, 124, 125) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct a coolant flow (Column 3, line 1-8) along the combustor liner to convectively cool the combustor liner, and the inner and outer wall portions define the plurality of channels between respective inlets (Figure 3, 125) and outlets (The outlet of Figure 2, 118) of the plurality of channels; 
the inlets of the plurality of channels are disposed at an axial position at (Figure 3, 125 is at an upstream axial terminal end) or upstream from an upstream axial terminal (Figure 2, 120) of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan wherein the inlets of the plurality of channels are disposed at an axial position at or upstream from an upstream axial terminal end of the outer wall portion relative to the coolant flow, and the outer wall portion terminates at the upstream axial terminal end as taught by and suggested by Sutcu in order to secure the outer wall portion to the inner wall portion (Column 2, line 14-15, The modification adds a weld to the inner and outer wall portions) and increase the flexibility of the weld connection (Column 4, line 20-22, The modification adds slots to some of the inlets).
(In the combined invention of McMahan in view of Sutcu, the opening is upstream of the weld and slot of Sutcu because the cooling air travels through the opening, and then through the slot of Sutcu. See Annotated Figure 5 of McMahan.).  
Regarding claim 20, McMahan in view of Stucu teaches the invention as claimed.
McMahan further discloses wherein a cross-sectional area (The cross-sectional area of the width and depth.  Paragraph 0040 and 0041) of each channel of the plurality of channels decreases along a length from the inlet to the outlet of each channel of the plurality of channels (The tapering described in Paragraph 0040 and 0041).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan in view of Sutcu as applied to claim 18 above, and further in view of Lacy.
Regarding claim 19, McMahan in view of Sutcu teaches the invention as claimed.
McMahan further discloses wherein each channel of the plurality of channels is a microchannel (Under broadest reasonable interpretation, micro means “very small” per Merriam Webster.  Paragraph 0040 and 0041 state the width can be less than 0.25 inches and the depth can be less than 0.05 inches, so that these channels are very small) having a cross-sectional area (The cross-sectional area of the width and depth.  Paragraph 0040 and 0041).
McMahan in view of Sutcu does not teach wherein the cross-sectional area is less than or equal to approximately 6.45 square millimeters.
However, Lacy teaches a system (Figure 1, 10), comprising:
a plurality of channels (Figure 3, 40) between inner and outer wall portions (Figure 3, 34 and 42, respectively), wherein each channel of the plurality of channels is configured to direct a coolant (Paragraph 0003) along a component (Figure 3, 32) to convectively cool the (Paragraph 0003), and each channel of the plurality of channels is a microchannel (Paragraph 0020)
wherein a cross-sectional area of the microchannel is less than or equal to approximately 6.45 square millimeters (Paragraph 0020.  The width and depth being between 150 µm and 1.5 mm has a cross-sectional area less than 6.45 square millimeters).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan in view of Sutcu wherein the cross-sectional area is less than or equal to approximately 6.45 square millimeters as taught by and suggested by Lacy in order to provide additional or increased cooling to meet service life and to effectively perform intended functionality (Paragraph 0018 and 0019, The modification uses the dimensions of the cooling channels of Lacy to McMahan).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.